      CASE 0:19-cv-01975-ECT-KMM Document 30 Filed 05/05/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 DONTAY LAVARICE REESE,                                     Case No. 0:19-cv-00587-SRN-KMM

        Plaintiff,

 v.                                                       ORDER ON PLAINTIFF’S
                                                        LETTER REQUEST (ECF No. 29)
 SHERBURNE COUNTY DETENTION
 CENTER, et al.,

        Defendants.


       This matter is before the Court on Dontay Lavarice Reese’s letter requesting permission
to file an amended complaint. Pl.’s Letter, ECF No. 29. On April 23, 2020, Mr. Reese filed an
Amended Complaint consistent with the Court’s Order instructing him that he was permitted to
do so as a matter of course under Rule 15(a)(1). Order, ECF No. 22; Am. Compl., ECF No. 26.
Mr. Reese now states that when he reviewed the pleading he noticed “a few minor errors” that, if
corrected, would not “substantially alter the complaint.” Pl.’s Letter at 1. If Mr. Reese wishes to
further amend his pleading, he may do so by filing a motion to amend along with a proposed
“Second Amended Complaint.”

       As the Court previously instructed Mr. Reese, he is reminded that his proposed Second
Amended Complaint must be a standalone pleading that completely replaces the First Amended
Complaint. The proposed Second Amended Complaint should not reference earlier versions of
his complaint or incorporate portions of the earlier pleadings into it by reference. Mr. Reese must
include all of the claims he wishes to bring in this case in the proposed Second Amended
Complaint. To facilitate Mr. Reese’s drafting of his proposed Second Amended Complaint, the
Court will instruct the Clerk of Court to send Mr. Reese a copy of his First Amended Complaint.
Whether Mr. Reese uses that document or prepares the proposed Second Amended Complaint by
some other means, he should clearly identify the changes he proposes would be made to his
pleading.

       If Mr. Reese files a motion to amend along with a proposed Second Amended Complaint
and the changes are, in fact, as minor as he suggests, and if the Defendants do not oppose his
motion, the Defendants will not be required to file a new answer to the Second Amended


                                                 1
     CASE 0:19-cv-01975-ECT-KMM Document 30 Filed 05/05/20 Page 2 of 2



Complaint. The Court will deem the answer previously filed to be responsive to the Second
Amended Complaint.

       Accordingly, IT IS HEREBY ORDERED THAT:

       1. If Mr. Reese wishes to amend his pleading, he must file a motion to amend along with
          a proposed Second Amended Complaint as discussed in this Order. The Clerk of
          Court is directed to mail Mr. Reese a copy of the First Amended Complaint along
          with a copy of this Order.

       2. Within 7 days of Mr. Reese submitting such a motion to amend, the Defendants shall
          file a response to the motion. If the Defendants do not oppose the motion, they may
          state their non-opposition by electronically filing a letter. If there is no opposition to
          the amendment, the Defendants should also state in their letter whether they intend to
          file a new answer or would like the Court to deem their previously filed answer to be
          responsive to the Second Amended Complaint. If the Defendants oppose the motion,
          they should file a reasoned memorandum of law setting forth any basis for denying
          leave to amend.

       3. In the event the Defendants oppose the motion, Mr. Reese will be permitted to file a
          reply memorandum addressing any arguments raised by the Defendants. Such a reply
          shall be filed within 21 days after Mr. Reese receives the Defendants’ memorandum.


 Date: May 5, 2020                                   s/Katherine Menendez
                                                     Katherine Menendez
                                                     United States Magistrate Judge




                                                 2
